



Exhibit 10.19



Partner Agreement Between
OZ Management LP and David Becker
This Partner Agreement dated as of July 11, 2014 (the "Admission Date") (as
amended, modified, supplemented or restated from time to time, this "Agreement")
reflects the agreement of OZ Management LP (the "Partnership") and David Becker
(the "Limited Partner") with respect to certain matters concerning (i) the
admission of the Limited Partner to the Partnership upon the Admission Date,
(ii) the grant by the Partnership to the Limited Partner on the date hereof of
one Class D-19 Common Unit (as defined below) under the Och-Ziff Capital
Management Group LLC 2013 Incentive Plan or a successor or predecessor plan
(such plans, collectively, the "Plan"), (iii) the provision for guaranteed
annual bonuses for fiscal years 2014 to 2016 to be made on a subsequent date or
dates by the Partnership to the Limited Partner in a combination of additional
grants of Class D Common Units ("Guaranteed Bonus Class D Common Units") under
the Plan and cash distributions, (iv) the provision for possible
performance-based discretionary awards for fiscal years 2015 and 2016 to be made
on a subsequent date or dates by the Partnership to the Limited Partner as
additional grants of Class D Common Units ("Performance Class D Common Units"
and, together with any Guaranteed Bonus Class D Common Units, the "Bonus Class D
Common Units") under the Plan, and (v) his rights and obligations under the
Amended and Restated Agreement of Limited Partnership of the Partnership dated
as of August 1, 2012 (as amended, modified, supplemented or restated from time
to time, the "Limited Partnership Agreement"). This Agreement shall be a
"Partner Agreement" (as defined in the Limited Partnership Agreement).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Limited Partnership Agreement. References in this
Agreement to actions of the General Partner refer to actions of the General
Partner acting on behalf of the Partnership.
1.    Admission of the Limited Partner and Initial Grant of One Class D-19
Common Unit.
(a)    Admission of the Limited Partner. Pursuant to the provisions of Section
3.1(f) of the Limited Partnership Agreement, the General Partner hereby
designates a new series of Class D Common Units, which shall be "Class D-19
Common Units." The award of one Class D-19 Common Unit described in this Section
1 has been approved under the Plan. The Limited Partner shall be deemed admitted
as a limited partner of the Partnership at the time the Limited Partner and the
General Partner have each executed this Agreement and the signature page of the
Limited Partnership Agreement attached hereto and the General Partner shall then
cause the Limited Partner to be named as a Limited Partner in the books of the
Partnership and the Partnership shall issue to the Limited Partner one Class
D-19 Common Unit (the "Initial Class D Common Unit") pursuant to and subject to
the Plan. Upon such admission, the Limited Partner's initial Capital Account
balance will be $0 (zero dollars). The Limited Partner is hereby designated as
an "Original Partner" (for purposes of the Limited Partnership Agreement) by the
General Partner and the rights, duties and obligations of the Limited Partner
under the Limited Partnership Agreement following his admission to the
Partnership shall, except to the extent modified by the terms of this Agreement,
be the same as those of the previously admitted Original Partners thereunder.






--------------------------------------------------------------------------------



(b)    Title. Upon his admission to the Partnership, the Limited Partner will
become an Executive Managing Director of the General Partner and shall be
appointed as the Chief Legal Officer and Chief Compliance Officer of the
Och-Ziff Group.
(c)    Annual Salary. Prior to the Limited Partner's Withdrawal or Special
Withdrawal, the Limited Partner shall receive a base salary from the Partnership
at an annualized rate of $300,000 per year (the "Base Salary"). With respect to
fiscal year 2014, the Limited Partner shall receive payments of Base Salary for
the period commencing June 1, 2014. Payments of Base Salary shall be treated as
guaranteed payments described in Section 707(c) of the Code. Payments of Base
Salary shall be payable on the same dates as the Partnership pays fixed payments
generally to other Individual Limited Partners that receive fixed payments, and
the first payment of Base Salary to the Limited Partner shall include the amount
accrued for the period from June 1, 2014 through the end of the payroll period
to which such payment relates.
(d)    Benefits. Following the Admission Date, the Limited Partner shall be
eligible to participate in any benefit plans or programs sponsored or maintained
by the Partnership and its Affiliates (including, without limitation, any life
insurance, disability insurance and liability insurance), on the same general
terms provided to other Individual Limited Partners.
(e)    Future Arrangements. The General Partner and the Limited Partner agree
that, to the extent that the Limited Partner wishes to continue to be actively
involved in the business of the Partnership and its Affiliates and the Limited
Partner and the General Partner mutually agree that such active involvement
shall continue after December 31, 2016, they shall discuss in good faith a
potential compensation structure with respect to the Limited Partner to apply
with respect to the Limited Partner's performance in fiscal year 2017 and
subsequent years with the intention of agreeing the terms of such compensation
structure and implementing it on or prior to December 31, 2016.
2.    Guaranteed Bonus Class D Common Units and Cash Distributions for Fiscal
Years 2014 to 2016.
(a)    Guaranteed Bonus Awards. For each fiscal year from 2014 to 2016, the
Limited Partner shall be eligible to receive conditional guaranteed awards from
the Partnership, OZ Advisors LP ("OZA") and/or OZ Advisors II LP ("OZAII" and,
together with the Partnership and OZA, the "Operating Partnerships") with
respect to each such fiscal year (in aggregate amount, the "Guaranteed Bonus
Award Amount") of $4,200,000, which shall be provided in a combination of (i)
cash to be distributed to the Limited Partner by one or more of the Operating
Partnerships, as described in this Section 2 and (ii) a grant of Guaranteed
Bonus Class D Common Units as described in this Section 2, together with an
equal number of Class D Common Units in each of OZA and OZAII (the "OZA & OZAII
Guaranteed Bonus Units") as described in Partner Agreements between the Limited
Partner and each of OZA and OZAII (the "OZA & OZAII Partner Agreements");
provided, however, that, (i) the Guaranteed Bonus Award Amount with respect to
fiscal year 2014 shall be pro-rated such that the Limited Partner receives a
percentage of the Guaranteed Bonus Award Amount based on the number of days
between June 1, 2014 and December 31, 2014, inclusive, (ii) in order to be
eligible for any Guaranteed Bonus Award Amount with respect to 2014, the Limited
Partner shall not have been subject to a

2
    



--------------------------------------------------------------------------------



Withdrawal pursuant to clauses (A) or (C) of Section 8.3(a)(i) of the Limited
Partnership Agreement as of December 31, 2014, and (iii) in order to be eligible
for any Guaranteed Bonus Award Amount with respect to 2015 or 2016, the Limited
Partner shall not have been subject to any Withdrawal or Special Withdrawal as
of the last day of the fiscal year to which such Guaranteed Bonus Award Amount
relates.
(b)    Guaranteed Bonus Cash Awards. Subject to Section 2(a) above, the Limited
Partner shall receive $2,700,000 of the Guaranteed Bonus Award Amount for each
applicable year (or the pro-rated percentage of such amount as described in
Section 2(a) with respect to fiscal year 2014) in the form of cash
distributions, such distributions to be made to the Limited Partner by one or
more of the Operating Partnerships in the proportions determined by the General
Partner in its sole discretion (that portion of such cash amount to be
distributed to the Limited Partner by the Partnership, if any, the "Guaranteed
Bonus Cash Distribution"). Any Guaranteed Bonus Cash Distribution may be made as
a distribution of Net Income allocated to a Class C Non-Equity Interest in
accordance with the Limited Partnership Agreement or pursuant to a different
arrangement structured by the General Partner in its sole discretion. Any
Guaranteed Bonus Cash Distribution shall be made to the Limited Partner as
described in this Section 2(b) on or before January 15 of the year immediately
following the fiscal year to which such Guaranteed Bonus Cash Distribution
relates.
(c)    Awards of Guaranteed Bonus Class D Common Units. Subject to Section 2(a)
above, $1,500,000 of any conditional Guaranteed Bonus Award Amount (the
"Guaranteed Bonus Unit Amount") for each applicable year (or the pro-rated
percentage of such amount as described in Section 2(a) with respect to fiscal
year 2014) shall be settled by (i) a grant by the Partnership to the Limited
Partner of a number of Guaranteed Bonus Class D Common Units equal to the Class
D Unit Equivalent Amount (as defined below) and (ii) a grant by each of OZA and
OZAII of a number of OZA & OZAII Guaranteed Bonus Units equal to the Class D
Unit Equivalent Amount, all such grants of Guaranteed Bonus Class D Common Units
and OZA & OZAII Guaranteed Bonus Units to be made on or prior to December 31 of
each such fiscal year (each such date, a "Guaranteed Bonus Grant Date") in
accordance with Section 4.
3.    Performance-Based Grants of Class D Common Units for 2015 and 2016.
(a)    Performance Awards. For fiscal year 2015 and 2016, but prior to the
Limited Partner's Special Withdrawal or Withdrawal, the Limited Partner shall be
eligible to receive conditional performance-based discretionary awards from the
Partnership and the other Operating Partnerships with respect to each such
fiscal year (in aggregate amount, the "Performance Award Amount" and, together
with a Guaranteed Bonus Unit Amount, a "Bonus Unit Amount"), which shall be
provided as a grant of Performance Class D Common Units as described in this
Section 3, together with an equal number of Class D Common Units in each of OZA
and OZAII (the "OZA & OZAII Performance Units") as described in the OZA & OZAII
Partner Agreements; provided, however, that, in order to be eligible for any
Performance Award Amount, the Limited Partner shall not have been subject to a
Withdrawal or Special Withdrawal as of the last day of the fiscal year to which
such Performance Award Amount relates. All decisions relating to any Performance
Award Amounts, including, without limitation, whether any Performance Award
Amount will be granted to the Limited Partner for any particular fiscal year,
and the amount of any such Performance Award Amount, if any, for such fiscal
year, shall

3
    



--------------------------------------------------------------------------------



be determined in the sole discretion of the Compensation Committee of the Board
of Directors of Och-Ziff (the "Compensation Committee") based on recommendations
by Daniel S. Och (or, following the death, Disability or Withdrawal of Daniel S.
Och, the Partner Management Committee), such determinations and recommendations
to be based on any considerations they determine to be appropriate, including
but not limited to, the amount of aggregate distributions by the Operating
Partnerships made to the Limited Partner with respect to such fiscal year, and
any such determination shall be final, provided that the maximum Performance
Award Amount for 2015 shall be $1,500,000 and the maximum Performance Award
Amount for 2016 shall be $2,000,000. Any such recommendations or determinations
to award a Performance Award Amount in respect of a fiscal year shall not create
or imply any obligation to award a Performance Award Amount for any other fiscal
year.
(b)    Awards of Performance Class D Common Units. Subject to Section 3(a)
above, any conditional award of a Performance Award Amount for each applicable
year shall be settled by (i) a grant by the Partnership to the Limited Partner
of a number of Performance Class D Common Units equal to the Class D Unit
Equivalent Amount and (ii) a grant by each of OZA and OZAII of a number of OZA &
OZAII Performance Units equal to the Class D Unit Equivalent Amount, all such
grants of Performance Class D Common Units and OZA & OZAII Performance Units to
be made on or prior to December 31 of each such fiscal year (each such date, a
"Performance Grant Date" and, together with any Guaranteed Bonus Grant Date, a
"Bonus Grant Date"); provided, however, that in order to receive any Performance
Class D Common Units on any Performance Grant Date, the Limited Partner shall
not have been subject to a Withdrawal or Special Withdrawal on or before the
last day of such fiscal year.
4.    Bonus Class D Common Units.
(a)    Issuance of Bonus Class D Common Units. Upon each determination to issue
Bonus Class D Common Units to the Limited Partner on any Bonus Grant Date in
accordance with the provisions of Sections 2 or 3, the General Partner shall
designate a new series of Class D Common Units pursuant to the provisions of
Section 3.1(f) of the Limited Partnership Agreement and the Partnership shall
issue a number of Class D Common Units of such series equal to the Class D Unit
Equivalent Amount to the Limited Partner pursuant to and subject to the Plan on
such Bonus Grant Date and the General Partner shall cause the Limited Partner to
be named as the holder of such Bonus Class D Common Units in the books of the
Partnership. Upon such issuance, the portion of the Limited Partner's Capital
Account balance attributable to such Bonus Class D Common Units shall be $0
(zero dollars). Upon issuance, any such Bonus Class D Common Units shall be
designated as "Original Common Units" of the Limited Partner (for purposes of
the Limited Partnership Agreement) by the General Partner and the rights, duties
and obligations of the Limited Partner with respect to such Bonus Class D Common
Units under the Limited Partnership Agreement shall, except to the extent
modified by the terms of this Agreement, be the same as those applicable to his
Initial Class D Common Unit thereunder.
(b)    Class D Unit Equivalent Amount. For purposes of any Bonus Unit Amount to
be awarded under Sections 2 or 3:

4
    



--------------------------------------------------------------------------------



(i)    the term "Class D Unit Equivalent Amount" shall mean the quotient of the
Bonus Unit Amount divided by the Discounted Class D Unit Fair Market Value,
rounded to the nearest whole number.
(ii)    the term "Class D Unit Fair Market Value" shall mean the average of the
closing price on the New York Stock Exchange of Och-Ziff Capital Management
Group LLC's Class A Shares for the ten trading day period beginning (and
including) December 11 (or the next trading day in the event that December 11 is
not a trading day) of the year to which the award relates.
(iii)     the term "Discounted Class D Unit Fair Market Value" shall mean the
Class D Unit Fair Market Value reduced by ten percent (10%) thereof.
For example, if the Limited Partner's Guaranteed Bonus Unit Amount or
Performance Award Amount for a fiscal year is $1,500,000, and the average
closing price of Class A Shares for the ten trading day period beginning
December 11 of such fiscal year is $25 per share, then the Limited Partner would
receive an award of 66,667 Class D Common Units (($1,500,000 / $22.50) = 66,667
Class D Common Units) in respect of such Bonus Unit Amount.
5.    Withdrawal, Vesting, Transfer, Exchange and Non-Compete Provisions.
(a)    Withdrawal, Vesting, Transfer, Exchange and Non-Compete Provisions.
(i)    Initial Class D Common Unit. The following changes shall apply to the
provisions of Sections 2.13(g), 8.3(a)(ii) and 8.4(b) of the Limited Partnership
Agreement with respect to the Limited Partner and any Related Trusts, and his or
their Initial Class D Common Unit: (A) the Initial Class D Common Unit shall be
treated as a Class A Common Unit thereunder, (B) the Initial Class D Common Unit
shall be conditionally vested upon issuance, subject to the other terms hereof,
(C) the consequences of any breach by the Limited Partner of any of the
covenants set forth in Section 2.13(b)(i) (as modified hereunder) and Section
2.13(b)(ii) of the Limited Partnership Agreement shall be as set forth in
Section 5(b)(ii) below, and (D) if the Initial Class D Common Unit (or any Class
A Common Unit acquired in respect thereof) is reallocated under Section 5(b)(ii)
below, any such reallocated Common Units shall remain vested.
(ii)     Bonus Class D Common Units. The following changes shall apply to the
provisions of Sections 2.13(g) and 8.4(b) of the Limited Partnership Agreement
with respect to the Limited Partner and any Related Trusts, and his or their
Bonus Class D Common Units: (A) the Bonus Class D Common Units shall be treated
as Class A Common Units thereunder, (B) thirty-three and one-third percent
(33-1/3%) of any Bonus Class D Common Units shall vest on each of the first
three anniversaries of the applicable Bonus Grant Date, subject to the other
terms hereof, and provided that any Bonus Class D Common Units that have been
issued and are unvested as of December 31, 2016 shall become conditionally
vested as of such date, (C) the definition of "Withdrawal" shall be deemed
amended to exclude clause (B) of Section 8.3(a)(i) of the Limited Partnership
Agreement, (D) the consequences of any breach by the Limited Partner of any of
the covenants set forth in Section 2.13(b)(i) (as modified hereunder) and
Section

5
    



--------------------------------------------------------------------------------



2.13(b)(ii) of the Limited Partnership Agreement shall be as set forth in
Section 5(b)(ii) below, and (E) if any such Bonus Class D Common Units (or any
Class A Common Units acquired in respect thereof) are reallocated, any such
reallocated Common Units shall remain subject to the same vesting requirements
as they had been before such reallocation.
(b)    Non-Competition Provisions.
(i)    Non-Competition Covenant. Notwithstanding any provisions hereof or of the
Limited Partnership Agreement to the contrary, the Restricted Period with
respect to the Limited Partner shall, solely for purposes of Section 2.13(b)(i)
of the Limited Partnership Agreement, conclude on the last day of the 12-month
period immediately following the date of the Limited Partner's Special
Withdrawal or Withdrawal.
(ii)    Consequences of Breach. All grants of the Initial Class D Common Unit,
Guaranteed Bonus Cash Distributions and Bonus Class D Common Units hereunder
shall be conditionally granted subject to the Limited Partner's compliance with
the covenants set forth in Section 2.13(b)(i) (as modified hereunder) and
Section 2.13(b)(ii) of the Limited Partnership Agreement. Without limitation or
contradiction of the foregoing, and in addition to the applicability of Section
2.13(g) of the Limited Partnership Agreement as described in Sections 5(a)(i)
and (ii) above, the Limited Partner agrees that it would be impossible to
compute the actual damages resulting from a breach of any such covenants, and
that the amounts set forth in this Section 5(b)(ii) are reasonable and do not
operate as a penalty, but are a genuine pre-estimate of the anticipated loss
that the Partnership and other members of the Och-Ziff Group would suffer from
the Limited Partner's breach of any such covenants. In the event the Limited
Partner breaches any such covenants, then the Limited Partner shall have failed
to satisfy the condition subsequent to the grants of the Initial Class D Common
Unit, the Guaranteed Bonus Cash Distributions and Bonus Class D Common Units and
the Limited Partner agrees that:
(A) on or after the date of such breach, the Initial Class D Common Unit and any
Bonus Class D Common Units (or any Class A Common Units acquired in respect
thereof) received by the Limited Partner and all allocations and distributions
on such Common Units that would otherwise have been received by the Limited
Partner on or after the date of such breach shall thereafter be reallocated from
the Limited Partner in accordance with Section 2.13(g) of the Limited
Partnership Agreement, provided that any such Class D Common Units shall be
treated as Class A Common Units thereunder;
(B) on or after the date of such breach, no allocations shall be made to the
Limited Partner's Capital Accounts and no distributions shall be made to the
Limited Partner in respect of the Initial Class D Common Unit or any Bonus Class
D Common Units (or any Class A Common Units acquired in respect thereof);
(C) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of the Initial Class D Common Unit or any
Bonus Class D Common Units (or any Class A Common Units

6
    



--------------------------------------------------------------------------------



acquired in respect thereof) of the Limited Partner shall be permitted under any
circumstances notwithstanding anything to the contrary in any other agreement;
(D) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequeath, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by the
Limited Partner through an exchange pursuant to the Exchange Agreement of any
Class A Common Units acquired by the Limited Partner in respect of the Initial
Class D Common Unit or any Bonus Class D Common Units ("Exchanged Class A
Shares");
(E)    on the Reallocation Date, the Limited Partner shall immediately:
(x)
pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement, a lump-sum cash amount equal to the sum of: (i)
the total after-tax proceeds received by the Limited Partner for any Exchanged
Class A Shares that were transferred during the 24-month period prior to the
date of such breach; and (ii) any distributions received by the Limited Partner
during such 24-month period on Exchanged Class A Shares;

(y)
transfer any Exchanged Class A Shares held by the Limited Partner on and after
the date of such breach to the Continuing Partners in accordance with Section
2.13(g) of the Limited Partnership Agreement;

(z)
pay to the Continuing Partners in accordance with Section 2.13(g) of the Limited
Partnership Agreement a lump-sum cash amount equal to the sum of: (i) the total
after-tax proceeds received by the Limited Partner for any Exchanged Class A
Shares that were transferred on or after the date of such breach; and (ii) all
distributions received by the Limited Partner on or after the date of such
breach on Exchanged Class A Shares; and

(F)    on the Reallocation Date, the Limited Partner shall immediately pay to
the Continuing Partners in proportion to the total number of Original Common
Units owned by each such Continuing Partner and its Original Related Trusts a
lump-sum cash amount equal to the total after-tax amount received by the Limited
Partner as Guaranteed Bonus Cash Distributions during the 24-month period prior
to the date of such breach.
(c)    Cross-References. References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b), 2.13(g), 8.3(a)(ii) and 8.4(b))
that are modified by this Agreement shall be deemed to refer to such Sections as
modified hereby.

7
    



--------------------------------------------------------------------------------



6.    Distributions. In connection with the Initial Class D Common Unit and any
Bonus Class D Common Units, the Limited Partner shall be entitled to receive
distributions from the Partnership (i) in respect of the Initial Class D Common
Unit with respect to the income earned by the Partnership beginning in the
fiscal quarter during which the Admission Date occurred, and (ii) in respect of
any Bonus Class D Common Units that are issued, but only if and when such Bonus
Class D Common Units have been issued, in each case that are equivalent to those
generally distributable to the Partners of the Partnership in respect of their
Common Units. The amount of distributions per Common Unit made by each of the
Operating Partnerships shall be determined by the General Partner in its
discretion based on the services performed for the Operating Partnerships by all
of the Individual Limited Partners, as such services are determinative of the
performance of each of the Operating Partnerships.
7.    Entire Agreement. This Agreement, together with any other agreements
entered into on the date hereof between the Limited Partner and the Partnership
or its Affiliates, contains the entire agreement and understanding among the
parties as to the subject matter hereof and supersedes and replaces any prior
oral or written agreements between the Limited Partner and the Partnership or
its Affiliates.
8.    Estate & Tax Planning. The Partnership will pay for the costs of the
Limited Partner's estate and tax planning to the same extent as it has generally
paid for the estate and tax planning costs of the other Individual Original
Partners.
9.    Compensation Clawback. As a highly regulated, global alternative asset
management firm, Och-Ziff has had a long-standing commitment to ensure that its
partners, officers and employees adhere to the highest professional and personal
standards. In the case of fraud, misconduct or malfeasance by any of its
partners, officers or employees, including, without limitation any fraud,
misconduct or malfeasance that leads to a restatement of Och-Ziff's financial
results, or as required by law, the Compensation Committee would consider and
likely pursue a disgorgement of prior compensation, where appropriate based on
the facts and circumstances. The Compensation Committee will adopt and amend
clawback policies, as appropriate, to comply with the final implementing rules
regarding compensation clawbacks mandated by the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and any other applicable law. The
Compensation Committee may extend and apply such clawback provisions to
similarly situated levels of partners that may not be required to be covered by
applicable law as it determines to be necessary or appropriate in its
discretion. The Limited Partner hereby consents to comply with all of the terms
and conditions of any such compensation clawback policy adopted by the
Compensation Committee which may apply to the Limited Partner and other
similarly situated partners on or after the date hereof, and also agrees to
perform all further acts and execute, acknowledge and deliver any documents and
to take any further action requested by Och-Ziff to give effect to the
foregoing.
10.     Relocation Allowance. The Limited Partner shall be reimbursed by the
Partnership for the reasonable costs incurred in 2014 of his and his family's
relocation to New York and related expenses, up to a maximum amount of $50,000
(the "Relocation Allowance"). The Relocation Allowance shall be treated as
guaranteed payments described in Section 707(c) of the Code. In addition to the
Relocation Allowance, the Partnership shall pay for the costs of

8
    



--------------------------------------------------------------------------------



corporate housing in New York for the Limited Partner and his family for a
period of up to two months.
11.    Acknowledgment. The Limited Partner acknowledges that he has been given
the opportunity to ask questions of the Partnership and has consulted with
counsel concerning this Agreement to the extent the Limited Partner deems
necessary in order to be fully informed with respect thereto.
12.    Miscellaneous.
(a)     The Limited Partner represents that the execution, delivery and
performance of this Agreement by the Limited Partner does not and will not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Limited Partner is a party or
by which he is bound.
(b)    Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.
(c)    Except as specifically provided herein, this Agreement cannot be amended
or modified except by a writing signed by both parties hereto. Daniel S. Och
(or, following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee) in his or their sole discretion may amend the provisions
of this Agreement relating to Guaranteed Bonus Cash Distributions or Bonus Class
D Common Units, or the terms of any such awards that have been granted, in whole
or in part, at any time, if it determines in its sole discretion that the
adoption of any such amendments are necessary or desirable to comply with
applicable law.
(d)    This Agreement and any amendment hereto made in accordance with Section
12(c) hereof shall be binding as to executors, administrators, estates, heirs
and legal successors, or nominees or representatives, of the Limited Partner,
and may be executed in several counterparts with the same effect as if the
parties executing the several counterparts had all executed one counterpart.
(e)    If any provision of this Agreement shall be deemed invalid or
unenforceable as written, it shall be construed, to the greatest extent
possible, in a manner which shall render it valid and enforceable, and any
limitations on the scope or duration of any such provision necessary to make it
valid and enforceable shall be deemed to be part thereof, and no invalidity or
unenforceability of any provision shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.
(f)    The failure by any party hereto to enforce at any time any provision of
this Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

9
    



--------------------------------------------------------------------------------



(g)    The Limited Partner acknowledges and agrees that, in the event of any
conflict between the terms of the Limited Partnership Agreement and the terms of
this Agreement with respect to the rights and obligations of the Limited
Partner, the terms of this Agreement shall control. Except as specifically
provided herein, this Agreement shall not otherwise affect any of the terms of
the Limited Partnership Agreement.
(h)    Any remedies provided for in this Agreement shall be cumulative in nature
and shall be in addition to any other remedies whatsoever (whether by operation
of law, equity, contract or otherwise) which any party may otherwise have.

10
    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.


OZ MANAGEMENT LP:
 
By:
 
Och-Ziff Holding Corporation,
its General Partner
 
 
 
By:
 
/s/ Joel Frank
Name:
 
Joel Frank
Title:
 
Chief Financial Officer
 
 
 
THE LIMITED PARTNER:
 
 
 
/s/ David Becker
David Becker










11
    



--------------------------------------------------------------------------------



AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
OZ MANAGEMENT LP
SIGNATURE PAGE
IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned and the undersigned, do hereby agree to
be bound by the terms and provisions set forth in this Agreement.
OZ MANAGEMENT LP:
 
By:
 
Och-Ziff Holding Corporation,
its General Partner
 
 
 
By:
 
/s/ Joel Frank
Name:
 
Joel Frank
Title:
 
Chief Financial Officer
 
 
 
THE LIMITED PARTNER:
 
 
 
/s/ David Becker
David Becker












-12-

